internal_revenue_service number release date uil index nos cc ita br05 plr-101695-02 date legend x taxpayer m fund x y z a state b state dear taxpayer this is in response to your authorized representative's letter of date and other correspondence and submissions in which rulings under various sections of the internal_revenue_code_of_1986 were requested on your behalf regarding the proper federal_income_tax treatment of certain transactions between you x your employees and m as more fully described below we are pleased to address your concerns the information submitted indicates that you the taxpayer hereinafter sometimes x are a corporation organized under the laws of state a with a principal_place_of_business located in state b x is engaged in retail sales worldwide with over y united_states employees and approximately z employees worldwide m was organized under the laws of state b is an organization recognized as exempt from federal_income_tax under sec_501 of the code and has received an advance_ruling as to its non-private foundation status as a public charity described in sec_509 and sec_170 the principal activity of m is to make grants or loans to employees and their dependents of x and any of its subsidiaries who are in demonstrated need the class of eligible recipients of m's activities is sufficiently broad to constitute a charitable_class grants are awarded in cases of unexpected temporary extreme financial hardship selection of aid recipients by m is based on objective criteria and determination of need by an independent selection committee or adequate substitute procedures m is expected to be principally funded by x's employees of the approximately z employees of x eligible for m's assistance only about percent approximately x of x's united_states employees hold salaried management-level positions x intends to establish a payroll plan through which voluntary charitable_contributions may be collected principally from these managerial employees or any other participating x employee for the benefit of m via an automatic payroll deduction system x will not reimburse or otherwise compensate its employees for contributions made to m nor in any way require the making of donations or participation in the payroll plan a condition_of_employment x will provide each of its employees who make contributions to m through the payroll plan a year-end statement detailing total contributions by such employee during the year all functions performed by x for m pursuant to the payroll plan are performed free of charge to m m's charitable distributions will not relieve x from any financial responsibilities or burdens with respect to its employees further x has no legal_obligation to provide the benefits or assistance to its employees that m will provide m has outstanding a letter_ruling recognizing it as exempt from federal income_taxation as a charitable_organization described in sec_501 and treating it as a public charity described in sec_170 donors and contributors may rely upon this determination as provided in the conditions of the exemption ruling that charitable donations collected from employees in the form of payroll deductions are deductible under sec_170 is recognized in revrul_54_549 1954_2_cb_94 sec_102 provides that gross_income does not include the value of property acquired by gift congress amended sec_102 by adding sub sec_102 which became effective on date code sec_102 provides that sec_102 will not exclude from gross_income any amount transferred by or for an employer to or for the benefit of an employee thus pursuant to sec_102 amounts transferred by or for employers to or for the benefit of employees are presumed not to be gifts in the present case although the payments at issue are made to employees such payments are not made directly by or for the employer instead the payments are made by the fund m which qualifies as a tax exempt public charity under sec_501 under certain conditions payments provided to employees through a public charity will be deemed not to have been made by or for the employer thus rendering sec_102 inoperative and allowing sec_102 to serve as a means to exclude an otherwise includible fringe benefit in gross_income generally an organization exempt under sec_501 is established and operates in such a way that payments to members of a charitable_class from the organization are not made by or for an employer where as here payments are made to eligible recipients through a publicly funded charity that is not controlled by the employer selection of the recipients is based on an objective determination of need and the recipients are selected by an independent committee or adequate substitute procedures it is our view that the charitable purpose is primarily being accomplished and the employer is receiving a benefit that is not more than insubstantial in this case we have concluded that the payments made to eligible recipients by m consistent with that fund's exempt status under sec_501 are gifts to the recipients under sec_102 and therefore are not includible in gross_income and are not subject_to employment_taxes accordingly based on the information and representations furnished by the taxpayer and m the following rulings are provided contributions made to m the fund by x employees via the payroll plan described will qualify as charitable_contributions made by the contributing employees within the meaning of sec_170 of the code x's involvement in the payroll plan will not cause x to have taxable_income in respect of its receipt and temporary custody of any contributions made to m by x's employees the recipient of a grant or loan from m under the described program will not have taxable_income in respect of such grant or loan and grants or loans made by m to x employees are not subject_to information reporting withholding or other employment -related taxes under sec_3101 through of the code this letter_ruling is based on the facts and representations provided by x and m and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2002_1 2001_1_irb_7 pincite however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve possible federal tax issues a copy of this letter_ruling should be maintained with x's permanent records pursuant to a power_of_attorney currently on file with this office copies of this letter are being sent to x's designated authorized representatives copies are also being furnished to the taxpayer's appropriate irs industry director this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel s william a jackson income_tax accounting by_________________________ william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
